CLD-048                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-2215
                                       ___________

                                   GLEN CHRISTIAN,
                                              Appellant

                                             v.

                              CHERYLIN CHRISTIAN
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                             (D.C. Civil No. 3-14-cv-05899)
                      District Judge: Honorable Michael A. Shipp
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  November 13, 2015

              Before: FISHER, JORDAN and VANASKIE, Circuit Judges

                               (Filed: November 18, 2015)
                                        _________

                                        OPINION*
                                        _________

PER CURIAM




*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Glen Christian appeals from an order of the United States District Court for the

District of New Jersey, which dismissed his complaint for lack of jurisdiction. Christian

appeals pro se and, having granted him leave to proceed in forma pauperis, we must

determine whether this appeal is frivolous. See 28 U.S.C. § 1915(e)(2)(B)(i). An appeal

is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 325 (1989). There is no arguable basis to challenge the District

Court’s order.1

       As the District Court ably explained, through his District Court filing, Christian

squarely and explicitly sought to overturn the New Jersey Supreme Court’s order entered

against him years earlier. This is precisely the type of case that a federal court lacks

jurisdiction to consider, pursuant to the Rooker-Feldman doctrine. See Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005) (federal courts precluded

from exercising jurisdiction over case brought by state-court losers challenging the state-

court judgments rendered before the district court proceedings commenced). Christian

has not alleged any error by the District Court, and we can discern no possible

meritorious challenge to the District Court’s order.

       We will thus dismiss the appeal as frivolous.




1
  “We exercise plenary review over a district court’s order dismissing a complaint for
lack of subject matter jurisdiction.” Batchelor v. Rose Tree Media Sch. Dist., 759 F.3d
266, 271 (3d Cir. 2014).
                                              2